 

FORBEARANCE AGREEMENT

AND

MODIFICATION NO. 4 TO LOAN AND SECURITY AGREEMENT

 

This FORBEARANCE AGREEMENT AND MODIFICATION NO. 4 TO LOAN AND SECURITY AGREEMENT
(this “Agreement”) is made and entered into as of January 16, 2019, by and among
PARTNERS FOR GROWTH IV, L.P., a Delaware limited partnership (“PFG”), as lender,
and each of (i) CANCER GENETICS, INC., a Delaware corporation (“Parent”), (ii)
GENTRIS, LLC, a Delaware limited liability company (“Delaware Subsidiary”),
(iii) VIVOPHARM, LLC, a Delaware limited liability company (“Vivo”), and (iv)
RDDT A VIVOPHARM COMPANY PTY LTD, a company incorporated under the laws of
Australia (“Australian Borrower”, and together with Parent, Delaware Subsidiary
and Vivo, jointly and severally, individually and separately, “Borrower”).

 

RECITALS

 

A. Borrower and PFG are parties to that certain Loan and Security Agreement,
dated as of March 22, 2017 (as the same may be amended, modified and
supplemented and in effect from time to time, the “Loan Agreement”) and the
other Loan Documents.

 

B. As of December 31, 2018, there is owing under the Loan Agreement the sum of:
(i) a principal amount of $6,000,000 (not including, to the extent applicable,
any contingent obligations), plus (ii) fees in the amount of $75,000, plus (iii)
any accrued and unpaid interest, legal fees and costs and all other outstanding
amounts and costs due under the Loan Documents. Such amount, plus accruing
interest and costs and accrued and accruing attorneys’ fees and costs are
hereinafter referred to herein as the “Existing Debt.”

 

C. The following Events of Default have occurred and exist under the Loan
Documents or with respect to certain of the events described in clause (7) below
are anticipated to occur (collectively, the “Specified Default”): (1) an Event
of Default occurred with respect to the Senior Loan Documents, which constitutes
an Event of Default under Section 6.1(g) of the Loan Agreement, (2) Borrower
failed to consummate an investor subordinated debt or equity financing providing
not less than $3,000,000 in cash proceeds on or before November 30, 2018 as
required by Section 6(c) of the Waiver Under Loan and Security Agreement dated
on or about November 19, 2018 among PFG and Borrower (the “November 2018
Waiver”), which constitutes an Event of Default under Section 6 of the November
2018 Waiver, (3) Borrower failed to deliver by November 30, 2018 a new financial
plan reflecting Borrower’s prospective pro forma finances for the 2019 calendar
year as required by Section 6(e) of the November 2018 Waiver, which constitutes
an Event of Default under Section 6 of the November 2018 Waiver, (4) Borrower
failed to provide the items required pursuant to Sections 6(a), 6(b) and 6(c) of
the Schedule to the Loan Agreement for the month of October 2018 within the time
required therefor, which constitutes an Event of Default under Section 6.1(c) of
the Loan Agreement, (5) the “Specified Defaults” set forth in the November 2018
Waiver occurred, (6) Borrower failed to provide the items due within 30 days
after the end of November 2018 pursuant to Section 6 of the Schedule to the Loan
Agreement (the “November Reporting”), which constitutes an Event of Default
under Section 6.1(c) of the Loan Agreement, and (7) Borrower failed or is
anticipated to fail to comply with (i) the Minimum Adjusted EBITDA covenant and
the Minimum Liquidity covenant, each as set forth in Section 5 of the Schedule
for the testing months ended December 31, 2018, January 31, 2019, February 28,
2019, and March 31, 2019, and (ii) the Minimum Revenues covenant as set forth in
Section 5 of the Schedule for the testing quarters ending December 31, 2018 and
March 31, 2019.

 



1

 

 

D. The Specified Default entitles PFG to immediately enforce all the remedies
set forth in the Loan Agreement and the other Loan Documents. Borrower has
requested that PFG forbear from exercising its rights and remedies regarding the
Specified Default, and PFG is agreeable to Borrower’s request, subject to the
terms and conditions hereof.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

AGREEMENT

 

1. Defined Terms. Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Loan Agreement. The term “Obligations”, as
used in the Loan Agreement, shall include without limitation all of Borrower’s
indebtedness, liabilities and obligations under this Agreement and all documents
and agreements relating hereto, and this Agreement and all documents and
agreements relating hereto are “Loan Documents” for all purposes of the Loan
Agreement and this Agreement.

 

2. Acknowledgements. Borrower acknowledges that: (i) the Specified Default has
occurred and presently exists under the Loan Documents, and the same is a
material Event of Default, (ii) the Obligations (including the Existing Debt)
are due and owing from Borrower to PFG without any defense, offset or
counterclaim of any kind; (iii) pursuant to the Loan Documents, PFG has a valid,
perfected first-priority (subject to Permitted Liens to the extent the Loan
Agreement expressly allows them to be prior to the security interest of PFG)
security interest in all of the Borrower’s present and future Collateral; (iv)
subject to the forbearance agreement set forth in Section 3 below, PFG has the
right to take immediate possession of, and foreclose upon, all of the
Collateral, pursuant to the Loan Documents and to exercise all other rights and
remedies granted to it under the Loan Documents and by law; (v) PFG is not
obligated to make any additional Loans or other credit extensions to the
Borrower, under the Loan Agreement or otherwise, and (vi) PFG is not agreeing in
any way to waive the Specified Default as a result of this Agreement or the
performance by the parties of their respective obligations hereunder.

 

3. Forbearance; Forbearance Period.

 

(a) Forbearance. Subject to the terms and conditions contained herein and
subject to performance by Borrower of all of the terms of this Agreement and the
Loan Agreement and other Loan Documents after the date hereof, PFG shall forbear
from exercising any remedies that PFG has against Borrower as a result of the
occurrence of the Specified Default, until the earlier of the following dates
(the “Forbearance Period”): (i) the Scheduled Expiration Date, (ii) the date on
which Senior Lender’s agreement to forbear from exercising its rights or
remedies pursuant the Senior Lender Forbearance Agreement ends, or (iii) the
date any Additional Default shall occur. In agreeing to forbear from exercising
its remedies, PFG is not waiving the Specified Defaults or any rights or
remedies in connection therewith, all of which are expressly reserved. Upon the
expiration of the Forbearance Period, PFG may, at its sole option and in its
sole discretion, exercise any and all rights or remedies in connection with the
Specified Defaults, without further notice. This forbearance shall not be deemed
a continuing waiver or forbearance with respect to any Event of Default of a
nature similar to the Specified Default that may have occurred before or may
occur after the date of this Agreement.

 



2

 

 

(b) Additional Default. As used in this Agreement, “Additional Default” means
any of the following (but not including the Specified Defaults): (i) any
default, Default or Event of Default under the Loan Agreement or any other Loan
Document (including, without limitation, any breach of any term or provision of
this Agreement, and any default or Event of Default which has occurred as of
this date other than the Specified Defaults), or (ii) any breach of any
representation or warranty in this Agreement or any other Loan Document. Without
limiting any other provision of this Agreement, PFG may, in its sole and
absolute discretion, waive an Additional Default, but only in a specific written
waiver signed by PFG, and no such waiver shall imply or constitute an agreement
on the part of PFG to any other Additional Defaults, whether or not similar to
the Additional Default waived. Borrower agrees to give PFG immediate written
notice of any Additional Default. The occurrence of an Additional Default shall
constitute an Event of Default under the Loan Agreement, without the necessity
of any notice or the passage of any time period.

 

(c) Scheduled Expiration Date. As used in this Agreement, “Scheduled Expiration
Date” means February 15, 2019; provided that if and only if the LOI/Term Sheet
Conditions are fully and timely satisfied, thereafter “Scheduled Expiration
Date” shall mean February 28, 2019; provided further that if and only if the
LOI/Term Sheet Conditions and the Confirmation Conditions are both fully and
timely satisfied, thereafter “Scheduled Expiration Date” shall mean April 15,
2019.

 

4. Senior Lender Forbearance. Borrower covenants and agrees that, within two
Business Days after the date hereof, (i) Senior Lender shall agree in writing to
forbear from exercising its rights and remedies under the Senior Loan Documents
with respect to defaults and events of defaults thereunder that exist as of the
date of such agreement, pursuant to a forbearance agreement between Senior
Lender and Borrower acceptable to PFG in its sole discretion (the “Senior Lender
Forbearance Agreement”) and (ii) Borrower shall provide PFG with evidence
thereof satisfactory to PFG in its sole discretion. Without limitation on what
constitutes an Event of Default under the existing terms of the Loan Agreement,
the occurrence of an Event of Default under the Senior Loan Documents with
respect to which Senior Lender has not agreed to forbear pursuant to the Senior
Lender Forbearance Agreement shall constitute an immediate Event of Default
under the Loan Agreement and Additional Default hereunder.

 

5. Borrower Sale. Borrower hereby covenants and agrees that:

 

(a) Receipt of LOI/Term Sheet; LOI/Term Sheet Conditions. After the date hereof
and on or before February 15, 2019, Borrower shall (i) receive either a signed
letter of intent or signed bona fide term sheet (the “LOI/Term Sheet”) for the
sale of all or substantially all of Borrower’s equity securities or assets to
buyers satisfactory to PFG in all respects with an anticipated closing date of
on or before April 15, 2019 (the “Borrower Sale”) and (ii) provide PFG with a
copy of the LOI/Term Sheet and such other evidence of the occurrence of the
requirements of clause (i) above as is satisfactory to PFG in its sole
discretion (collectively, the “LOI/Term Sheet Conditions”).

 



3

 

 

(b) Receipt of Confirmation; Confirmation Conditions. After February 15, 2019
and on or before February 28, 2019, Borrower shall provide PFG with evidence
satisfactory to PFG in its sole discretion that, after February 15, 2019, the
buyers outlined in the LOI/Term Sheet have provided written confirmation that
such buyers and Borrower have agreed to proceed with the Borrower Sale and that
any due diligence required by such buyers in connection therewith has begun
(collectively, the “Confirmation Conditions”).

 

(c) Closing. On or before April 15, 2019, the Borrower Sale shall close and
Borrower shall provide PFG with such evidence thereof as is satisfactory to PFG
in its sole discretion.

 

6. Amendment-Reporting Cash Flow Projections. The following clause (i) is hereby
added to the end of Section 6 of the Schedule to the Loan Agreement (for
purposes of clarity, said clause (i) replaces the clause (i) of Section 6 that
was added pursuant to that certain Conditional Waiver & Modification No. 1 to
Loan and Security Agreement dated as of May 14, 2018 among PFG, Parent and
Delaware Subsidiary and shall remain as long as any Obligations remain
outstanding):

 

“(i) commencing on the first Monday following the date of the Fourth
Modification and continuing every Monday of each calendar week thereafter, by
5:00 PM (Boston, Massachusetts time) of each such Monday, (y) weekly cash flow
projections for at least the immediately succeeding fourteen (14) week period
(inclusive of the calendar week during which such projections are hereby
required to be provided) that includes all expenses and foreseeable expenses,
and (z) for the prior week, an actual results variance report that compares the
projections that had been made for that week to the actual results for such week
and sets forth any material (as determined by PFG in its reasonable judgment)
variance; all in form and substance acceptable to PFG in all respects (including
without limitation presentation in Excel spreadsheet format and explanations of
any such material variances).”

 

7. November Reporting. Borrower shall provide PFG with the November Reporting as
soon as available but in any event no later than on January 18, 2019.

 

8. Amendment-Additional Definitions. The following definitions are hereby added
to Section 7 of the Loan Agreement, in the appropriate alphabetical order:

 

“’Fourth Modification’ means that certain Forbearance Agreement and Modification
No. 4 to Loan and Security Agreement dated on or about January 16, 2019 among
PFG and Borrower.”

 

9. Fee. Borrower shall pay PFG a fee of $75,000 in connection with this
Agreement, which fee is fully earned and nonrefundable as of the date hereof but
shall be due and payable by Borrower upon the earliest to occur of: (i) April
15, 2019, (ii) repayment of the monetary Obligations, and (iii) the occurrence
of any Additional Default.

 



4

 

 

10. Consent and Reaffirmation. Concurrently herewith, Borrower shall cause
VIVOPHARM PTY LTD to execute and deliver to PFG the Consent and Reaffirmation
attached hereto as Schedule 1.

 

11. Ratification by Borrower of PFG’s First Priority Security Interest in
Collateral. Borrower hereby confirms and ratifies PFG’s first priority lien and
security interest in and to all Collateral. Borrower shall execute such security
agreements, financing statements and other documents as PFG may from time to
time reasonably request to carry out the terms of this Agreement and the Loan
Agreement. Borrower authorizes PFG to file such financing statements and
amendments relating to the Collateral. Such liens and security interests shall
secure all of the obligations of Borrower under this Agreement and the Loan
Agreement.

 

12. Receipt and Application of Payments. All payments hereunder and under the
Loan Agreement may, at PFG’s option, be applied to the Obligations in such order
and manner as PFG shall determine in its sole and absolute discretion.
Acceptance by PFG of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be an Event of Default pursuant to this
Agreement and the Loan Agreement. To the extent that PFG receives any payment or
benefit and such payment or benefit, or any part thereof, is required to be
repaid to a trustee, receiver, or any other party under any bankruptcy or
insolvency statute or law, state or federal law, common law or equitable cause,
then to the extent of such payment or benefit, the Existing Debt, or any part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or benefit had not been made, shall accrue
interest at the highest rate applicable to any portion thereof, shall be secured
by the Collateral and payable on demand.

 

13. Costs and Expenses. Without limiting the provisions of the Loan Agreement,
Borrower shall reimburse PFG for all of the costs, fees and expenses (including
without limitation reasonable attorneys’ fees) which PFG has incurred or
hereafter incurs in connection with the negotiation, drafting or enforcement of
this Agreement, or otherwise in connection with this Agreement or the other Loan
Documents, whether or not there is any litigation between the parties hereto.

 

14. Representations and Warranties. Borrower represents and warrants to PFG as
follows:

 

(a) No Event of Default or failure of condition has occurred or exists, or would
exist with notice or lapse of time or both under the Loan Agreement, other than
the Specified Default.

 

(b) The Forbearance Period granted pursuant to the terms of this Agreement is
reasonable.

 

(c) All representations and warranties of Borrower in this Agreement and the
Loan Agreement (as amended by this Agreement) and other Loan Documents are true
and correct as of the date hereof, and shall survive the execution of this
Agreement.

 



5

 

 

(d) PFG has not at any time directed or participated in any aspect of the
management of Borrower or the conduct of Borrower’s business. Borrower has made
all business decisions independently of PFG, and PFG has limited its actions to
those of a lender of money and as set forth in the Loan Agreement.

 

(e) PFG is not obligated to renew or forbear to enforce any obligations of
Borrower other than the specific limited forbearance set forth in this
Agreement.

 

15. Rights and Remedies.

 

(a) Upon the occurrence and during the continuance of an Additional Default, PFG
may, at its election, without notice of its election and without demand, do any
one or more of the following, all of which are authorized by Borrower:

 

(i) Without notice to Borrower, set off and apply to the amounts due and owing
under the Loan Agreement and this Agreement:

 

  (A) any and all cash or certificates of deposit held by PFG for whatever
purpose; and         (B) indebtedness at any time owing to or for the credit or
the account of Borrower held by PFG.



 

(ii) Take action against Borrower for payment under the Loan Agreement and this
Agreement;

 

(iii) Exercise any right and remedy under the Loan Agreement and/or this
Agreement and/or any other Loan Document and/or applicable law.

 

(b) PFG’s rights and remedies under this Agreement, the Loan Agreement and all
other Loan Documents and under applicable law shall be cumulative. PFG shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by PFG of one right or remedy shall
be deemed an election, and no waiver by PFG of any Event of Default on the part
of any Borrower shall be deemed a continuing waiver. No delay by PFG shall
constitute a waiver, election, or acquiescence by it. PFG shall have the right
to take any action it deems necessary against any Borrower in order to enforce
or perfect, or to realize on its security interest in any collateral provided by
such Borrower.

 

(c) Upon the expiration of the Forbearance Period PFG may exercise any right and
remedy under the Loan Agreement and/or this Agreement and/or any other Loan
Document and/or applicable law.

 

16. Power of Attorney. Without limiting PFG’s other rights and remedies, PFG
shall have the rights set forth in Section 6.4 of the Loan Agreement upon the
occurrence and during the continuance of any Event of Default (unless otherwise
provided for in Section 6.4 of the Loan Agreement).

 



6

 

 

17. Waivers of Notice and Cure. Borrower acknowledges that Events of Default
have occurred under the Loan Agreement that, but for this Agreement, would have
entitled PFG to exercise all the remedies available to PFG under the Loan
Agreement and applicable law. Borrower waives all notices of default and rights
to cure that are otherwise provided in the Loan Agreement, any Loan Documents or
applicable law. Borrower further waives any claim that a sale or other
disposition by PFG of the Collateral is not commercially reasonable because PFG
disclaims any warranties with respect to such sale or other disposition,
including, without limitation, disclaimers of warranties relating to title,
possession, quiet enjoyment, or the like.

 

18. Release.

 

(a) Borrower acknowledges that PFG would not enter into this Agreement without
Borrower’s assurance hereunder. Except for the obligations arising hereafter
under this Agreement and obligations arising hereafter under the Loan Agreement,
Borrower hereby absolutely discharges and releases PFG, any person or entity
that has obtained any interest from PFG under the Loan Agreement and each of
PFG’s and such entity’s former and present partners, stockholders, officers,
directors, employees, successors, assignees, agents and attorneys from any known
or unknown claims which the Borrower now has against PFG of any nature,
including any claims that Borrower, its successors, counsel, and advisors may in
the future discover they would have now had if they had known facts not now
known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Loan Agreement or the transactions contemplated thereby.

 

(b) The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest, and each and every party claiming rights by or through
Borrower. The provisions, waivers and releases of this section shall inure to
the benefit of PFG and its agents, employees, officers, directors, assigns and
successors in interest.

 

(c) Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
PFG from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

 

(d) The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Agreement and the Loan
Agreement, and/or PFG’s actions to exercise any remedy available under the Loan
Agreement or otherwise.

 

19. Consultation of Counsel. Borrower acknowledges that Borrower has had the
opportunity to be represented by legal counsel of its own choice throughout all
of the negotiations that preceded the execution of this Agreement. Borrower has
executed this Agreement after reviewing and understanding each provision of this
Agreement and without reliance upon any promise or representation of any person
or persons acting for or on behalf of PFG. Borrower further acknowledges that
Borrower and its counsel have had adequate opportunity to make whatever
investigation or inquiry they may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof and the
delivery and acceptance of the consideration described herein.

 



7

 

 

20. Miscellaneous.

 

(a) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Borrower and PFG and their respective successors and assigns;
provided, however, that the foregoing shall not authorize any assignment by
Borrower of its rights or duties hereunder.

 

(b) Integration. This Agreement and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Agreement; except that any
financing statements or other agreements or instruments filed by PFG with
respect to Borrower shall remain in full force and effect.

 

(c) Recitals. The recitals in this Agreement are confirmed by the parties as
true and correct and are incorporated herein by reference. The recitals are a
substantive, contractual part of this Agreement.

 

(d) Course of Dealing; Waivers. No course of dealing on the part of PFG or its
officers, nor any failure or delay in the exercise of any right by PFG, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. PFG’s failure at
any time to require strict performance by Borrower of any provision shall not
affect any right of PFG thereafter to demand strict compliance and performance.
Any suspension or waiver of a right must be in writing signed by an officer of
PFG.

 

(e) Time is of the Essence. Time is of the essence as to each and every term and
provision of this Agreement and the other Loan Agreement.

 

(f) Construction; Survival. The terms and conditions set forth in this Agreement
are the product of joint draftsmanship by all parties, each having had the
opportunity to be represented by counsel and any ambiguities in this Agreement
or any documentation prepared pursuant to or in connection with this Agreement
shall not be construed against any of the parties because of draftsmanship. The
warranties and representations of the parties in this Agreement shall survive
the termination of this Agreement.

 

(g) Effectiveness of Loan Agreement. Except as explicitly set forth herein, the
Loan Agreement remains unmodified and in full force and effect.

 

(h) Further Assurances. Borrower shall execute such security agreements and
other documents and agreements, and take such actions, as PFG may from time to
time specify to carry out the terms of this Agreement and the Loan Agreement and
other Loan Documents. Borrower authorizes PFG to file all such financing
statements and amendments relating to the Collateral as PFG shall determine are
necessary or convenient to carry out the terms of this Agreement and the Loan
Agreement and other Loan Documents. All liens and security interests in favor of
PFG shall secure all of the Obligations, including without limitation the
obligations of Borrower under this Agreement and the Loan Agreement.

 



8

 

 

(i) Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.

 

(j) Entire Agreement. This Agreement, together with the other Loan Documents,
sets forth the entire agreement and understanding among Borrower and PFG and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

 

(k) No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of Borrower, PFG, and their respective
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

 

(l) Assignment and Indemnity. Borrower consents to PFG’s assignment of all or
any part of PFG’s rights under this Agreement and the Loan Agreement. Borrower
shall indemnify and defend and hold PFG and any assignee of PFG’s interests
harmless from any actions, costs, losses or expenses (including attorneys’ fees)
arising out of such assignment, this Agreement or the Loan Agreement.

 

(m) Governing Law; Jurisdiction; Venue; Mutual Waiver of Jury Trial. Sections
8.20 (titled: “Governing Law; Jurisdiction; Venue”) and 8.2r (titled: “Mutual
Waiver of Jury Trial”) of the Loan Agreement shall apply to this Agreement and
are be incorporated herein by this reference.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.

 

Borrower:   PFG:           CANCER GENETICS, INC.  



PARTNERS FOR GROWTH IV, L.P.

          By /s/ John A. Roberts   By  /s/ Philip Lawson Name John A. Roberts  
Name Philip Lawson Title Chief Executive Officer   Title: Manager, Partners for
Growth IV, LLC       Its General Partner

 

Borrower:   Borrower:           GENTRIS, LLC   VIVOPHARM, LLC       By /s/ John
A. Roberts   By /s/ John A. Roberts Name John A. Roberts   Name John A. Roberts
Title Chief Executive Officer   Title Chief Executive Officer



 

Borrower:       Executed by RDDT A VIVOPHARM COMPANY PTY LTD in accordance with
Section 127 of the Corporations Act 2001       /s/ John A. Roberts   Signature
of director  

 

Name John A. Roberts  



 



/s/ Ralf Brandt   Signature of director  



 

Name



Ralf Brandt  

 

10

 

 

Schedule 1

 

CONSENT AND REAFFIRMATION

 

Section 1. The undersigned acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Forbearance Agreement and Modification
No. 4 to Loan and Security Agreement dated on or about the date hereof (the
“Agreement”).

 

Section 2. The undersigned consents to the Agreement and agrees that the
guarantee, security deed and other agreements and documents (the “Documents”)
provided by the undersigned relating to the Obligations of Borrower under the
Loan and Security Agreement shall continue in full force and effect, shall be
valid and enforceable and shall not be impaired or otherwise affected by the
execution of the Agreement or any other document or instruction delivered in
connection herewith.

 

Section 3. The undersigned represents and warrants that, after giving effect to
the Amendment, all representations and warranties contained in the Documents are
true, accurate and complete as if made the date hereof.

 

Dated as of January 16, 2019



 

Executed by VIVOPHARM PTY LTD in accordance with Section 127 of the Corporations
Act 2001           /s/ John A. Roberts   /s/ Ralf Brandt Signature of director  

Signature of director

 

John A. Roberts   Ralf Brandt Name of director (print)   Name of director
(print)

 

Signature Page to Schedule to Loan and Security Agreement

 



 

 

 



 